Writ of habeas corpus in the nature of an application to reduce bail upon Kings County indictment No. 1502/06, or in the alternative, to allow the petitioner to reinstate an insurance company bail bond in the sum of $75,000.
Adjudged that the writ is sustained, without costs or disbursements, to the extent of allowing the petitioner to reinstate the insurance company bail bond in the sum of $75,000 already posted upon Kings County indictment No. 1502/06; in the event that the insurance company bail bond in the sum of $75,000 has not been exonerated and returned to the person who posted it, then the bond already posted upon Kings County indictment No. 1502/06 shall satisfy the $75,000 bail required. Schmidt, J.E, Mastro, Dillon and Covello, JJ., concur.